Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the historical ratio of our earnings to our fixed charges for the periods indicated: Nine Months Ended Fiscal Year Ended March 31, December 31 , (Dollars in thousands) Earnings Available for Fixed Charges: Earnings before provision for income taxes $ 46,101 Add:Fixed charges 1,540 Add:Amortization of capitlized interest - Add:Disctibuted income of equity investees - Less:Interest capitalized Less: Preferred returns to noncontrolling interest shareholders in consolidated subsidiaries - Total earnings availabile for fixed charges $ 47,641 Fixed charges: Interest expense $ 1,389 Capitalized interest - Preferred returns to noncontrolling interest shareholders in consolidated subsidiaries - Portion of rental expense representative of interest factor 151 Fixed charges $ 1,540 Ratio of earnings to fixed charges 30.94
